Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 2-6, and 10-13 are cancelled.  Claims 1, 7-9 and 14-19 are pending and under examination.   

Priority
	The instant application is a divisional application of 15/459,412 (now abandoned) filed on 3/15/2017, which claims priority from US provisional application 62/308,546 filed on 3/15/2016.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 05/17/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 05/17/2021 and agreed upon examiner’s amendments (see below).  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J Peter Paredes on June 4, 2021.  

Claim 1 reads:
A method of preventing weight gain and reducing waist circumference of a subject comprising delivering to the subject a composition comprised of at least between about 300 mg to about 500 mg of phosphorous in the form of a supplement or a food product; and
the subject ingesting a meal comprising carbohydrate including a refined carbohydrate, an active concentration of potassium (K) at between 5.90 to 12.20 g/kg of the mass of the refined carbohydrate, and active concentration of magnesium (Mg) at between 1.60 to 2.70 g/kg of the 
wherein the carbohydrate in the meal provides for about 300 to about 500 Kcal of the meal; and 
wherein the ingesting of the meal is about 30 to about 90 minutes after the delivering of the composition.  

Claim 14 reads:
A method of reducing glycemic index of food provided to a subject comprising providing to the subject a macro mineral mixture comprising a ratio of phosphorous:potassium:magnesium of 1:1:0.3 by weight, wherein the macro mineral mixture is in the form of a supplement or food product; and the subject ingesting the macro mineral mixture and a food item comprising a refined carbohydrate, wherein the macro mineral mixture is at a ratio of about 10 mg of the mixture per gram of refined carbohydrate, which reduces the glycemic index of the refined carbohydrate by about 30%.  

Claim 17 reads:
A method of increasing postprandial energy expenditure in a subject comprising providing to the subject a macro mineral mixture comprising a ratio of phosphorous:potassium:magnesium of 1:1:0.3 by weight, wherein the macro mineral mixture is in the form of a supplement or food product; and the subject ingesting the macro mineral mixture and a refined carbohydrate food item, wherein the macro mineral mixture is at a ratio of about 10 mg of the mixture per gram of 

Reasons for Allowance
	The claims are allowable because applicant’s claimed methods of “preventing weight gain and reducing waist circumference”, “reducing weight glycemic index of food” and “increasing postprandial energy expenditure” by providing claimed amounts or weight ratios of phosphorous, potassium and magnesium with or when eating meals with refined carbohydrates (where refined carbohydrates are known to be less healthy as they have been stripped of fibers and nutrients) are not taught or motivated by the prior art.  The closest prior art references of Schmitt or Ko do not teach or motivate the instantly claimed methods.  Prevention (no increase) of weight gain by dietary/nutritional means is established in the art.   
	Applicant’s invention provides for the ability to improve the glycemic index and postprandial (after meal) energy expenditure of foods with refined carbohydrates (known to have high glycemic indices and low postprandial energy expenditures) so that weight gain with such foods can be prevented and waist circumference may even be decreased (see figures and examples of the instant specification).  

Conclusion
Claims 1, 7-9 and 14-19 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613